PER CURIAM:
Claimant, the Lawhead Press, Inc., was the successful bidder on respondent’s Purchase Order dated August 30, 1982, for the printing, by November 15, 1982, of 3,000 Basketball Promotional Viewbooks and 3,000 Basketball Media Guides for Marshall University. Materials submitted to the claimant were at variance with what had been set out in the Purchase Order. Claimant, in its Notice of Claim and by its *245evidence, to justify its claim of extra costs of $1,252.00, itemized the variations as follows:
Four additional four color subjects.$756.00
Full bleed posterizations required for inside covers.$106.00
Reflection copy provided for front cover instead of specified transparency.$175.00
Eight additional pages than specified.$240.00
Twenty-five fewer black and white halftones were required - credit of.($125.00)
To the Court, it appears this is a claim of $1,152.00, rather than $1,252.00.
The testimony was conflicting with reference to whether the variations were discussed before, or not until after, the printing was done. It is clear that a change order should have been requested and obtained. Nevertheless, the printing was done and the product was accepted and used by the respondent. To deny an award to the claimant would be unconscionable. Modern Press, Inc. vs. Board of Regents, 13 Ct.Cl. 341. The Court finds the parties equally responsible for the additional costs incurred, and makes an award to the claimant in the amount of $576.00.
Award of $576.00.